        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 1 of 16




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

PATRICIA THOMPSON, as Personal    )
Representative of the Estate of   )
MARCONIA LYNN KESSEE,             )
                                  )
                     Plaintiff,   )
                                  )                    Case No. CIV-19-113-SLP
v.                                )
                                  )
BOARD OF COUNTY COMMISSIONERS )
FOR CLEVELAND COUNTY, an Oklahoma )
Political Subdivision, et al.     )
                                  )
                     Defendants.  )

                           ANSWER OF DEFENDANT GIBSON

       COMES NOW Defendant Sheriff Todd Gibson, in his individual and official

capacities, and for his answer to the Plaintiff’s Complaint, denies generally each and

every allegation therein unless specifically admitted herein. For further answer,

Defendant Gibson states as follows:

                                   INTRODUCTION

       Defendant Gibson denies all allegations within Plaintiff’s Introduction section

                                      THE PARTIES

       1.     Defendant lacks sufficient information to either admit or deny the

allegations in paragraph 1.

       2.     The allegations in paragraph 2 call for a legal conclusion and a response

thereto is not required.
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 2 of 16




       3.     Defendant admits the Sheriff’s Office is responsible for the operation of the

Cleveland County Detention Center.

       4.     Defendant admits that he is the elected Sheriff of Cleveland County and

that he is responsible for the policies and procedures regarding the operation and

maintenance of the Cleveland County Detention Center. He admits that, at all times

relevant hereto, he was acting under color of law and in his scope of employment as the

Sheriff of Cleveland County. Defendant denies all other allegations as stated in paragraph

4.

       5.     Defendant admits that Defendant Andrews acted under color of law and,

upon information and belief, within the scope of his employment as a detention officer at

the Cleveland County Detention Center at all relevant times and denies the remaining

allegations in paragraph 5 as stated.

       6.      Defendant admits that Defendant Knapp acted under color of law and,

upon information and belief, within the scope of his employment as a detention officer at

the Cleveland County Detention Center at all relevant times and denies the remaining

allegations in paragraph 6 as stated.

       7.     Defendant admits that Defendant Barr acted under color of law and, upon

information and belief, within the scope of his employment as a detention officer at the

Cleveland County Detention Center at all relevant times and denies the remaining

allegations in paragraph 7 as stated.

       8.     Defendant admits that Defendant Shifflett acted under color of law and,

upon information and belief, within the scope of his employment as a detention officer at

                                            2
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 3 of 16




the Cleveland County Detention Center at all relevant times and denies the remaining

allegations in paragraph 8 as stated.

       9.     Defendant admits that Defendant Scott acted under color of law and, upon

information and belief, within the scope of his employment as a detention officer at the

Cleveland County Detention Center at all relevant times and denies the remaining

allegations in paragraph 9 as stated.

       10-19. The allegations in paragraphs 10-19 are directed toward other defendants;

thus, a response is not thereto is not required.

                               JURISDICTION AND VENUE

       20.    Defendant admits the Plaintiff is complaining of an incident that occurred

in Cleveland County, Oklahoma, and denies any liability thereof.

       21.    Defendant lacks sufficient information to either admit or deny the

allegations in paragraph 21.

       22.    Defendant admits that he was acting under color of state law and within the

scope of his employment at all relevant times as alleged in paragraph 22.

       23.    Defendant denies the allegations in paragraph 23.

       24.    Defendant admits jurisdiction and venue are proper in this Court.

                               FACTUAL BACKGROUND

       Defendant incorporates all previous responses herein.

       25.-108. Defendant lacks personal knowledge and sufficient information to either

admit or deny the allegations contains in paragraphs 25 through 108.



                                               3
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 4 of 16




       109.   Defendant lacks sufficient information to admit or deny what Defendant

Brown allegedly said to Kessee as stated in paragraph 109 and denies the remaining

allegations therein.

       110.   Defendant admits Kessee needed assistance to enter the detention center by

Defendants Brown, Barr and Shifflett, admits that Barr and Shifflett were employed at

the detention center and denies as stated the remaining allegations in paragraph 110.

       111.   Defendant denies the allegations in paragraph 111.

       112.   Defendant admits that Defendants sat Kessee in a chair and lacks sufficient

information to either admit or deny the remaining allegations in paragraph 112.

       113.-115. Defendant lacks sufficient information to either admit or deny the

allegations

       116.   Defendant admits Rickert made the statement and denies that it was false as

alleged in paragraph 116.

       117.   Defendant admits that Kessee began hitting his head against the wall of the

intake area while sitting on the bench and denies the remaining allegations in paragraph

117.

       118.   Defendant admits Rickert administered an ammonia inhalant and lacks

sufficient information to either admit or deny the remaining allegations in paragraph 118.

       119.   Upon information and belief, Defendant admits that Defendant Barr

believed Kessee had faked a seizure and lacks sufficient information to either admit or

deny the remaining allegations in paragraph 119.



                                            4
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 5 of 16




       120.   Defendant lacks sufficient information to either admit or deny the

allegations in paragraph 120.

       121.   Upon information and belief, Defendant admits that Defendant Shifflett

reported that Kessee did not react to the ammonia inhalant right away and denies the

remaining allegations in paragraph 121.

       122.   The allegations in paragraph 122 are directed toward another defendant;

thus, a response is not required thereto.

       123.   The allegations in paragraph 123 are directed toward another defendant;

thus, a response is not required thereto.

       124.   Defendant denies the allegations in paragraph 124 as they relate to

Defendants Shifflett, Barr and Knapp.

       125.   Defendant admits Kessee was taken to a cell and denies that medical

attention was needed at that time as alleged in paragraph 125.

       126.   The allegations in paragraph 126 are directed toward another defendant;

thus, a response is not required thereto.

       127.   Defendant admits that Kessee was taken out of the intake area and that

Defendant Brown exited the facility and denies the remaining allegations in paragraph

127.

       128-142. The allegations in paragraphs 128 through 142 are directed toward other

defendants; thus, a response is not required thereto.

       143-146. Defendant admits Kessee was a pretrial detainee as alleged in paragraphs

143 through 146.

                                             5
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 6 of 16




       147.   Defendant denies the allegations in paragraph 147.

       148.   Upon information and belief, Defendant admits the allegations in paragraph

148.

       149.   Upon information and belief, Defendant admits the allegations in paragraph

149.

       150.   Defendant admits the allegations in paragraph 150.

       151.   Defendant denies the allegations in paragraph 151.

       152.   Defendant admits the allegations in paragraph 152.

       153.   Defendant admits the allegations in paragraph 153.

       154.   Defendant denies the allegations in paragraph 154.

       155.   Defendant admits the allegations in paragraph 155.

       156.   Defendant denies the allegations in paragraph 156.

       157.   Defendant admits the jailers performed sight checks on Kessee at

approximately every 15 minutes per the allegations in paragraph 157.

       158.   Defendant denies the allegations in paragraph 158.

       159.   Defendant admits the allegations in paragraph 159.

       160.   Defendant lacks sufficient information to either admit or deny the

allegations in paragraph 160.

       161.   Defendant denies the allegations as stated in paragraph 161.

                 a. Upon information and belief, Defendant admits the allegations in
                    paragraph 161, sub-part a.




                                            6
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 7 of 16




                 b. Upon information and belief, Defendant admits that Defendant
                    Shifflett performed a sight check at 8:16 pm, that Kessee was lying
                    on his stomach with his head facing away from the door. Defendant
                    lacks sufficient information to either admit or deny the remaining
                    allegations in paragraph 161, sub-part b.

                 c. Upon information and belief, Defendant admits that Defendant
                    Knapp performed a sight check and saw what he believed to be
                    Kessee’s leg moving. Defendant lacks sufficient information to
                    either admit or deny the remaining allegations in paragraph 161, sub-
                    part c.

                 d. Upon information and belief, Defendant admits that Defendant Scott
                    performed a sight check at 9:04 pm, that he saw Kessee in the cell
                    and that he thought he saw Kessee’s body moving and lacks
                    sufficient information to either admit or deny the remaining
                    allegations in paragraph 161, sub-part d.

                 e. Upon information and belief, Defendant admits that Defendant
                    Andrews performed four (4) sight checks and observed Kessee
                    apparently sleeping and nothing out of the ordinary. Defendant lacks
                    sufficient information to either admit or deny the remaining
                    allegations in paragraph 161, sub-part e.

      162.   Defendant denies as stated the allegations in paragraph 162.

      163.   The allegations in paragraph 163 are denied.

      164.   The allegations in paragraph 164 are denied.

      165.   Upon information and belief, the allegations in paragraph 165 are admitted.

      166.   Upon information and belief, the allegations in paragraph 166 are admitted.

      167.   Defendant admits that approximately two (2) hours had transpired from the

time Kessee was brought into the jail and the time he was found unconscious. Defendant

denies the remaining allegations in paragraph 167.


                                            7
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 8 of 16




       168.   Defendant lacks sufficient information as to when Kessee had actually died;

the remaining allegations in paragraph 168 are denied.

       169-172. Upon information and belief, Defendant admits the allegations in

paragraphs 169 through 172.

       173.   Upon information and belief, the allegations in paragraph 173 are admitted.

       174.   Upon information and belief, the allegations in paragraph 174 are admitted.

       175.   Defendant lacks sufficient information to either admit or deny the

allegations in paragraph 175.

       176.   Defendant admits the allegations in paragraph 176.

       177-188. Defendant denies the allegations in paragraphs 177 through 188.

                                       COUNT I
                                     NEGLIGENCE

       Defendant incorporates all previous responses herein.

       189-196. The allegations in paragraph 189 through 196 are directed toward other

defendants; thus, a response is not required thereto.

                             COUNT II
        NEGLIGENT HIRING, RETENTION, TRAINING, SUPERVISION

       Defendant incorporates all previous responses herein.

       197-203. The allegations in paragraph 197 through 203 are directed toward other

defendants; thus, a response is not required thereto.

                             COUNT III
           CORPORATE LIABILITY: NEGLIGENT CREDENTIALING

       Defendant incorporates all previous responses herein.


                                             8
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 9 of 16




       204-207. The allegations in paragraph 204 through 207 are directed toward other

defendants; thus, a response is not required thereto.

                                COUNT IV
                  USE OF EXCESSIVE FORCE – U.S.C. SEC. 1983

       Defendant incorporates all previous responses herein.

       208-221. The allegations in paragraph 208 through 221 are directed toward other

defendants; thus, a response is not required thereto.

                          COUNT V
  DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND CUSTOMS,
   AND DELIBERATELY INDIFFERENT TRAINING AND SUPERVISION
               IN VIOLATION OF 42 U.S.C. SEC. 1983

       Defendant incorporates all previous responses herein.

       222-240. The allegations in paragraph 222 through 240 are directed toward other

defendants; thus, a response is not required thereto.

                                      COUNT VI
                                     NEGLIGENCE

       Defendant incorporates all previous responses herein.

       241-246. The allegations in paragraph 241 through 246 are directed toward other

defendants; thus, a response is not required thereto.

                                   COUNT VII
                              ASSAULT AND BATTERY

       Defendant incorporates all previous responses herein.

       247-251. The allegations in paragraph 247 through 251 are directed toward other

defendants; thus, a response is not required thereto.



                                             9
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 10 of 16




                         COUNT VIII
 DELIBERATE DISREGARD OF SERIOUS MEDICAL NEEDS IN VIOLATION
 OF THE EIGHTH AND FOURTEENTH AMENDMENTS – 42 U.S.C. SEC. 1983

       Defendant incorporates all previous responses herein.

       252-254. The allegations in paragraphs 252 through 254 are legal conclusions;

thus, a response is not required thereto.

       255.   Defendant denies the jailer defendants violated Kessee’s constitutional

rights pursuant to the Eighth and Fourteenth Amendments as alleged in paragraph 255.

       256-264. With regard to the allegations in paragraphs 256 through 264 that pertain

to jailer defendants, all such allegations are denied.

                          COUNT IX
  DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND CUSTOMS
   AND DELIBERATELY INDIFFERENT TRAINING AND SUPERVISION
               IN VIOLATION OF 42 U.S.C. SEC. 1983

       Defendant incorporates all previous responses herein.

       265. To the extent the allegations in paragraph 265 are directed toward this

defendant, or any of the jailer defendants, denied.

       266-284. The allegations in paragraph 266 through 284 are directed toward other

defendants; thus, a response is not required thereto.

                          COUNT X
  DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND CUSTOMS
   AND DELIBERATELY INDIFFERENT TRAINING AND SUPERVISION
               IN VIOLATION OF 42 U.S.C. SEC. 1983

       Defendant incorporates all previous responses herein.

       285.   The allegations in paragraph 285 are denied.




                                              10
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 11 of 16




       286.   Defendant admits he has final authority to establish policy with regard to

detainees of the Cleveland County Detention Center.

       287.   The allegations in paragraph 287 are denied.

       288.   Defendant admits he has final authority to establish policy with regard to

detainees of the Cleveland County Detention Center.

       289.   The allegations in paragraph 289 and all of its sub-parts are denied.

       290-304. The allegations in paragraphs 290 through 304 are denied.

                          COUNT XI
  DELIBERATELY INDIFFERENT POLICIES, PRACTICES AND CUSTOMS
   AND DELIBERATELY INDIFFERENT TRAINING AND SUPERVISION
               IN VIOLATION OF 42 U.S.C. SEC. 1983

       Defendant incorporates all previous responses herein.

       305.   The allegations in paragraph 305 are denied.

       306-307. Defendant admits that it delegates authority to provide healthcare to the

inmates to Defendant Turn Key as alleged in paragraphs 306 and 307 and denies all other

allegations therein.

       308.   The allegations in paragraph 308 are denied.

       309.   Defendant denies all allegations in paragraph 309 and its sub-parts.

       310-324. The allegations in paragraphs 310 through 324 are denied.

                       CAUSATION OF INJURIES AND DAMAGES

       Defendant incorporates all previous responses herein.

       325-328. Defendant denies all allegations within paragraphs 325 through 328.




                                            11
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 12 of 16




            COMPENSATORY DAMAGES SUSTAINED BY PLAINTIFF

       329-330. Defendant denies all allegations within paragraphs 329 and 330 and all

sub-parts therein.

                               AMOUNT OF DAMAGES

       Defendant incorporates all previous responses herein.

       331. Defendant denies all allegations within paragraph 331.

                                 PUNITIVE DAMAGES

       Defendant incorporates all previous responses herein.

       332-334. Defendant denies all allegations within paragraphs 332 through 334.

                             DEMAND FOR JURY TRIAL

       335.   Defendant also demands a jury trial.

                     RESERVATION OF ADDITIONAL CLAIMS

       336.   Defendant objects to Plaintiff adding further claims and/or parties to the

extent that Plaintiff has failed to state a claim upon which relief may be granted and

pursuant to any applicable statutes of limitation.

       Defendant denies all allegations within Plaintiff’s subsequent prayer for relief.

                              AFFIRMATIVE DEFENSES

       Defendant Todd Gibson, in his individual and official capacities, hereby submits

the following defenses to the allegations in Plaintiff’s Complaint:

       1.     The Complaint fails to state a claim for any federal or state constitutional

violation or any state law claim against this defendant.



                                             12
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 13 of 16




       2.      Plaintiff’s alleged injuries and damages were the result of actions or

inactions of a third party over whom Defendant in had no authority or control, or were

caused by Decedent’s own actions.

       3.      Plaintiff’s alleged injuries and damages were the result of intervening or

superseding causes over which this Defendant had no control.

       4.      This Defendant did not personally participate in any alleged constitutional

violation of Plaintiff’s rights.

       5.      Defendant was, at all relevant times, acting within the scope of his

employment as Sheriff of Cleveland County.

       6.      Defendant Gibson cannot be held liable for any constitutional violation

resulting from the acts of any agents, servants, or employees under the doctrine of

respondeat superior or vicarious liability.

       7.      No policy, custom, rule or practice established by Defendant contributed to

or caused any alleged constitutional violation.

       8.      Defendant cannot be held liable for any state law violation resulting from

the acts of any agents, servants, or employees acting outside the scope of their

employment.

       9.      Plaintiff has failed to set forth any allegation which would create a material

issue of fact to the requisite culpable state of mind of deliberate indifference on behalf of

Defendant.

       10.     Defendant is entitled to qualified immunity.



                                              13
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 14 of 16




       11.    Defendant did not violate any of Plaintiff’s clearly established

constitutional rights; his actions regarding Plaintiff were objectively reasonable.

       12.    Defendant is entitled to immunity under the Oklahoma Governmental Tort

Claims Act for any alleged violation of state law.

       13.    A claim for punitive damages against this Defendant, individually, violates

the Defendant’s rights under the State of Oklahoma and the United States of America.

       14.    Punitive damages cannot be assessed against this Defendant in his official

capacity.

       15.    Defendant is entitled to a settlement credit or off-set regarding any

settlement with any other party in this case pursuant to 12 O.S. §832(H), other state law,

and/or federal common law.

       16.    Defendant affirmatively pleads indemnity and contribution.

       17.    Defendant properly trained and supervised all detention officers at all times

relevant herein.

       18.    The policies and procedures of the Cleveland County Sheriff’s Office and

Detention Center are adequate and conform to the requirements of the State of Oklahoma

and the U.S. Constitution.

       WHEREFORE, premises considered, Defendant Todd Gibson, in his individual

and official capacities, prays that judgment be entered in his favor and against Plaintiff,

together with costs of defending this action, including reasonable attorney's fee, and all

other relief that this Court deems appropriate under the circumstances.



                                             14
Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 15 of 16




                            Respectfully submitted,


                            s/Jessica L. Dark
                            Robert S. Lafferrandre, OBA #11897
                            Randall J. Wood, OBA #10531
                            Jessica L. Dark, OBA #31236
                            PIERCE COUCH HENDRICKSON
                              BAYSINGER & GREEN, LLP
                            Post Office Box 26350
                            Oklahoma City, Oklahoma 73126
                            Telephone: (405) 235-1611
                            Facsimile: (405) 235-2904
                            Email: jdark@piercecouch.com
                            Attorneys for Defendant Board of County
                            Commissioners for Cleveland County,
                            Cleveland County Sheriff's Office, Gibson,
                            Andrews, Knapp, Barr, Shifflett, and Scott




                              15
        Case 5:19-cv-00113-SLP Document 12 Filed 02/12/19 Page 16 of 16




                                CERTIFICATE OF MAILING

       I hereby certify that on the 12th day of February, 2019, I electronically transmitted
the attached document to the Clerk of the Court using the ECF System for filing and
understand a notice will be issued to the below counsel of record:

Chris Hammons                                  Alexandra G. Ah Loy
Jason M. Hicks                                 Johnson, Hanan and Vosler
1332 S.W. 89th Street                          9801 N. Broadway Extension
Oklahoma City, OK 73159                        Oklahoma City, OK 73114
Attorneys for Plaintiff                        (405) 232-6100
                                               (405) 232-6105
                                               aahloy@johnsonhanan.com
                                               Attorney for Defendant Turn Key Health
                                               Clinics, LLC

Glen D. Huff                                   CITY OF NORMAN, OKLAHOMA
Robert D. Hoisington                           KATHRYN WALKER, INTERIM CITY
201 Robert S. Kerr Avenue, 12th Floor          ATTORNEY
Oklahoma City, OK 73102                        Rickey J. Knighton II, OBA No. 17257
Telephone: (405) 232-4633                      Jeanne Snider, OBA No. 19223
Facsimile: (405) 232-3462                      Kristina L. Bell, OBA No. 21597
glenhuff@oklahomacounsel.com                   Assistant City Attorneys
roberthoisington@oklahomacounsel.com           P.O. Box 370
Attorney for Defendant Norman Regional         201 West Gray
Hospital Authority, a public trust             Norman, Oklahoma 73070
                                               Attorneys for City of Norman, Norman
                                               Police Department, Humphrey, Canaan,
                                               Brown




                                                 s/Jessica L. Dark
                                                 Jessica L. Dark




                                            16
